Case 1:16-cv-00375-AJT-JFA Document 294 Filed 03/08/19 Page 1 of 1 PageID# 9598




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA                                  »   L
                                        Alexandria Division                                             i
                                                                                                   -8
 ANAS ELHADY,etal..

                        Plaintiffs,

        V.                                         Civil Action No. I:16cv0375 (AJT/JFA)

 CHARLES H. KABLE,et al..

                        Defendants.



                                              ORDER


        On Friday, March 8, 2019, counsel for the parties appeared before the court and

 presented argument on plaintiffs' motion to compel compliance with the court's order regarding

 private dissemination. (Docket no. 282). Upon consideration of the motion, memoranda in

 support(Docket nos. 285, 285-1), opposition(Docket no. 287), and reply(Docket no. 291), and

 for the reasons staled from the bench, it is hereby

        ORDERED that plaintiffs' motion to compel is denied. This ruling is without prejudice

 to the District Judge requiring the list to be produced, in camera if necessary, during the

 summary judgment stage of the proceedings.

         Entered this 8th day of March, 2019.
                                                                       ./S/
                                                       John F. Anderson
                                                       United Slates fi-'anlstratr! .itirtpg
                                                       John F. Anderson
 Alexandria, Virginia                                  United States Magistrate Judge
